 1
 2
 3
 4
                                IN THE UNITED STATES DISTRICT COURT
 5                            FOR THE WESTERN DISTRICT OF WASHINGTON
 6   RONDEVOO TECHNOLOGIES, LLC,
 7                                                        Civil Action No.: 2:19-cv-01912 RSM
                 Plaintiff,
 8
           v.
 9                                                          ORDER GRANTING UNOPPOSED
     DRVISION TECHNOLOGIES, LLC,                                 MOTION TO STAY
10
11               Defendant.

12          This matter is before the Court on the Unopposed Motion to Stay and Notice of Settlement
13   (ECF #12). This Court finds the Motion well taken and for good cause shown grants the Motion.
14
     The proceedings between the parties, including all deadlines, are stayed until April 13, 2020.
15
                    DATED this 14th day of February 2020.
16
17
18                                                A
                                                  RICARDO S. MARTINEZ
19                                                CHIEF UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28
                                                      1
                  ORDER GRANTING UNOPPOSED MOTION TO STAY AND NOTICE OF SETTLEMENT
